*968The injunctive provision of the final judgment must be eliminated because the store in the premises No. 4201 Avenue D was leased to defendants Jackson and Davison prior to the entry of the interlocutory judgment, and at the time the lease was executed they had no notice or knowledge of the restrictive covenant contained in plaintiff’s lease. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Present — Hagarty, Johnston, Taylor and Close, JJ; Lazansky, P. J., not voting. Settle order on notice.